Citation Nr: 9927840	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-39 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left fibular fracture with limitation of motion of the left 
ankle, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of an 
injury to the left wrist and hand. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The information of record reflects that the appellant 
performed unverified military service from April 1946 to 
March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied an increased evaluation for the service-
connected left ankle disability.  The record discloses that 
the appellant filed a notice of disagreement with this rating 
determination in November 1993.  A statement of the case was 
thereafter issued in December 1993.  The appellant perfected 
an appeal relative to this issue later that month in December 
1993.

During the pendency of this appeal, an increased evaluation 
from 0 percent to 10 percent was granted be rating action in 
September 1998. The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals prior to March 1, 1999 (hereinafter, "the Court")), 
has held that on a claim for an original or an increased 
rating, the appellant will generally be presumed to be 
seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. AB v. 
Brown, 6 Vet. App. 35, 38 (1993). The Court further held 
that, where a claimant has filed a notice of disagreement as 
to a RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.

The Board notes that the appellant submitted additional 
medical evidence for consideration in conjunction with a June 
1999 hearing before the Board.  The 
appellant also submitted a waiver of RO consideration of this 
evidence.

The Board also notes that the information of record appears 
to have reasonably raised the issue of entitlement to a 
permanent and total rating for nonservice-connected pension 
purposes.  However, the record is also silent as to whether 
the appellant has qualifying active military service 
entitling him to basic eligibility for VA pension benefits.  
Therefore, this matter is referred to the RO for appropriate 
action, to specifically include verification from the service 
department of the appellant's period of active duty service.

Finally, the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection 
residuals of an injury to the left wrist and hand is the 
subject of the remand portion of this decision.   


FINDINGS OF FACT

1.  The medical evidence does not show that the appellant's 
left ankle has a marked limitation of motion.

2.  The medical evidence does not show that there is nonunion 
or malunion of the appellant's left tibia and fibula.

3.  The medical evidence does not show that the appellant has 
ankylosis of the left ankle. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a left ankle injury have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the appellant's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 in that his 
claim is plausible, that is, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  This finding is predicated upon the appellant's 
evidentiary assertions that his service-connected disability 
has increased in severity.  Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 1 Vet. App. 
629 (1992)); King v. Brown, 5 Vet. App. 19 (1993).  Once it 
has been determined that a claim is well-grounded, as here, 
VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim. 38 U.S.C.A. § 
5107.  The Board is satisfied that all relevant evidence and 
development has been completed with respect to the issue of 
entitlement to an increased evaluation for the service-
connected injury of the left leg, and that the duty to assist 
as mandated by 38 U.S.C.A. § 5107 has been satisfied in this 
regard.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to various 
considerations, including less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, and swelling.  38 C.F.R. § 4.45.

Medical History

By rating decision, dated in January 1967, service connection 
was granted for a simple complete fracture of the left lower 
one-third of the oblique fibula, for which a noncompensable 
rating was assigned under Diagnostic Code 5262.  

In December 1971, the appellant sought an increased 
evaluation for his service-connected disability.  By letter, 
dated in December 1971, the RO requested the appellant to 
provide information concerning treatment he received for his 
left ankle disability.  In support of his application for 
increased benefits, the appellant indicated that he 
experienced "stiffness, numbness, 'paresis,' and severe pains 
over the injured areas."  The appellant also related that his 
condition was affected by deterioration due to the aging 
process, and that his disability rendered him unable to 
engage in manual labor.  He also submitted a private medical 
statement, dated in January 1972, which indicated physical 
examination revealed severe pain over the fractured area, 
stiffness and numbness of the entire leg, and pareses of the 
left leg area.  A diagnostic impression of "fracture femur, 
lower third left, of long standing."  In his assessment, the 
examiner noted that the appellant was permanently disabled, 
and rendered incapacitated from performing any manual labor, 
or traveling for extended distances.

During a March 1972 VA examination, the appellant was 
evaluated with fracture, simple, complete, oblique, fibula 
left, distal third, old healed.  Physical examination was 
significant for the presence of pain on movement of the left 
ankle and knee.  However, there was no evidence of limitation 
of motion involving the ankle or the knee.  Initial x-ray 
studies of the left leg revealed a suspicious deformity of 
the fibula.  Additional diagnostic studies were recommended.  
The medical report indicated that further x-ray studies of 
the left leg showed an old healed fracture of the left fibula 
at the distal third.  The RO confirmed and continued the 
assigned rating evaluation for the service-connected 
disability in May 1972.

In September 1972, the appellant sought a higher rating 
evaluation for his service-connected left ankle disability.  
In this context, the appellant reported that he was unable to 
walk for extended distances, and was unable to engage in 
heavy manual labor.  He also claimed additional disability as 
a result of his service-connected disability.  Specifically, 
he reported a chronic hernia condition, chronic arthritis of 
the left knee, and chronic myositis.  The appellant provided 
a private medical statement in support of this claim.  The 
September 1972 medical certificate indicated that the 
appellant presented with complaints of an intermittent 
dragging sensation and lingering pain extending from the 
right scrotal area to the right inguinal region of the 
abdomen, slight enlargement over the right inguinal region of 
the abdomen upon abdominal exertion, and chronic lingering 
pain over the left knee joint, with stiffness and cramps of 
the muscles of the left leg upon prolonged standing and 
walking.  The diagnostic impression included findings of 
chronic arthritic of the left knee joint, chronic myositis of 
the left leg, and questionable right incipient abdominal 
hernia.  In his assessment, the physician indicated that the 
appellant was rendered disabled to such extent that he was 
unable to travel for extended distances or to engage in heavy 
manual labor.  Based upon this evidence, the RO confirmed the 
assigned rating evaluation for the service-connected 
disability.  

In correspondence received in December 1972, the appellant 
indicated that he suffered from severe pain over his 
"injured area."  He further noted that he received 
treatment at the VA medical facility for infections of his 
injured legs.  It was the appellant's contention that this 
evidence would support the assignment of a higher rating 
decision.  In support of this request, the appellant 
submitted a private medical statement, dated in January 1973, 
which indicated that the appellant had been evaluated with 
chronic arthritis of the left knee joint, chronic myositis of 
the left leg, and questionable right incipient abdominal 
hernia.  It was again noted by the physician that the 
appellant's disabilities rendered him unable to travel long 
distances, or to engage in any manual labor. Following a 
review of this evidence, the RO confirmed the rating 
evaluation assigned for the service-connected disability.

The appellant next sought an increased evaluation for his 
service-connected disability in January and February 1973.  
In correspondence, dated in June 1973, the appellant 
indicated that he was advised by VA medical personnel that 
his numbness of the leg would not resolve, rather it would be 
constant in nature.  

In August 1973, the appellant filed another claim seeking an 
increased rating evaluation.  A July 1973 private medical 
certificate indicated that the appellant had been evaluated 
with muscular dystrophy of the left lower extremity, 
secondary to a previous leg injury.  It was the examiner's 
assessment that the appellant's condition had increased in 
severity since the last physical examination in September 
1972.  It was noted that the appellant's symptoms continued 
to render him permanently disabled.  The RO continued the 
assigned rating evaluation for the service-connected 
disability in an August 1973 rating action. 

In conjunction with a November 1973 claim for an increased 
evaluation, the appellant submitted a private medical 
statement.  The October 1973 medical certificate noted that 
the appellant had been hospitalized in September 1973 for 
diabetes mellitus, osteoarthritis of the lumbar vertebrae, 
and peripheral neuropathy.  It was the appellant's contention 
that these documented disorders represented residual 
disability associated with his service-connected condition.  

A September 1973 hospital report indicated that the appellant 
was treated at a VA medical facility for diabetes mellitus, 
and osteoarthritis of the lumbar vertebrae.  The report 
indicated that the appellant presented with complaints of 
weakness of the left lower extremity since 1967, and back 
pain.  In November 1973, the RO confirmed and continued the 
assigned rating evaluation for the service-connected 
disability.  

In support of a December 1973 request for a higher rating 
evaluation, the appellant indicated that he carried a 
diagnosis of recurrent osteoarthritis of the lumbar 
vertebrae, peripheral neuropathy, and continuous numbness of 
the left leg fracture.  By letter, dated in January 1974, the 
RO advised the appellant that further evaluation of the 
record revealed no basis for granting the appellant's claim 
for an increased evaluation, as no evidence had been 
presented which demonstrated an increase in severity of the 
service-connected condition.  Thereafter, in late January 
1974, the appellant again requested a higher rating 
evaluation for his service-connected disability, and reported 
that medical reports in connection with a 1973 
hospitalization supported his claim.  By letter, dated in 
February 1974, the RO advised the appellant that 
consideration had been given to the referenced medical 
evidence, but did not warrant any change in the current 
rating evaluation.  

In July 1992, the appellant filed his next claim for an 
increased evaluation for his service-connected disability.  
He indicated that his symptoms had increased in severity due 
to his age.  He also reported outpatient treatment for his 
condition.  

A September 1992 medical statement indicated that the 
appellant was seen in August 1992 for complaints of severe 
joint pains, and numbness in the extremities.  It was noted 
that a clinical assessment of diabetes mellitus, diabetic 
neuropathy, peripheral vascular disease, and degenerative 
osteoarthritis was indicated.  The examiner further noted 
that due to these conditions, the appellant was evaluated as 
permanently disabled.  

Clinical records, dated from August 1992 to October 1992, 
disclose that the appellant was seen intermittently for 
complaints of multiple joint pains, residuals of injury to 
the left leg, and numbness in the extremities.  He was 
evaluated with degenerative joint disease, and peripheral 
vascular disease.  Clinical reports, dated in September 1992 
reflect that the appellant was treated for degenerative joint 
disease, and diabetes mellitus.  The remainder of these 
treatment reports consists of laboratory results without 
explanation of the clinical significant of the findings.

On VA examination in February 1993, the appellant reported 
subjective complaints of multiple joint pains involving the 
left knee, ankle, and wrist.  He also reported numbness of 
the lower extremities.  On examination, the appellant 
demonstrated normal posture.  The examiner noted that the 
appellant ambulated using a cane, and shuffled as he walked.  
There was no specific gait abnormality detected.  Evaluation 
of the left knee and ankle was unremarkable.  It was noted 
that the appellant exhibited a full range of motion of the 
knee, measured from 0 degree to 120 degrees.  There was no 
evidence of effusion or inflammation of the knee.  There was 
no evidence of deformity, effusion, inflammation, or laxity 
of the ankle.  The appellant achieved full range of motion of 
the ankle.  The feet were evaluated as normal.  X-ray studies 
of the left knee revealed no evidence of acute trauma.  
Studies of the left ankle revealed no evidence of acute 
trauma to the ankle, but did show calcification of the left 
tibiofibular interosseous membrane, and calcaneal spurs.  The 
diagnostic impression was diabetes mellitus, traumatic 
arthritis of the left wrist, arthralgia of the left knee and 
ankle without specific objective findings, and left upper 
lobe solitary nodule of undetermined etiology.  In a March 
1993 rating action, the RO confirmed the assigned rating 
evaluation for the service-connected disability.  

Clinical records, dated from February to May 1993, were 
received.  These treatment reports reflect that the appellant 
was seen in February 1993 for complaints of arthritis of both 
knees, and recurrent left foot pain.  A May 1993 radiology 
report indicated that x-ray studies of the left knee showed 
interval removal of an interpositional screw for anterior 
cruciate ligament repair, and an unchanged loose body.  

Private medical records, dated from September 1993 to 
December 1994, were received.  A May 1994 report indicated 
that diagnostic studies of the left ankle revealed no 
evidence of fracture or dislocation. The appellant was seen 
in August 1994 for complaints of pain involving the feet and 
ankles.  He was evaluated with degenerative joint disease, 
and treated with injections of the heels and left ankle.  A 
September 1994 clinical report noted that the appellant 
presented with complaints of a pinching sensation pain and 
tingling sensation in his hands and feet.  When next 
evaluated in September 1994, the appellant presented with 
complaints of left leg pain and cramps.  He also noted pain 
in the left foot up to the calf, and the left popliteal area.  
He reported a recent increased in symptoms, with constant 
pain.  Physical examination showed slight tenderness noted at 
the dorsum proximal and adjacent anterior area of the ankle 
of the left foot.  Slight tenderness was also noted at the 
calf, and popliteal area.  The clinical assessment was leg 
cramps, and vein insufficiency.  A clinical report, dated in 
September 1994, noted the appellant had been evaluated with 
osteoarthritis.  Finally, the appellant reported complaints 
of pinching pain, with tingling sensation of the hands and 
feet, during an examination conducted in late September 1994.

The record further reflects that the appellant reported 
subjective complaints of leg cramps during an October 1994 
evaluation.  An assessment of plantar fasciitis, rheumatoid 
arthritis, and diabetes mellitus was noted following a 
November 1994 evaluation.  When evaluated later that month, 
the appellant reported no change in his lower extremity 
symptoms.  When seen in December 1994, the appellant reported 
complaints of leg cramps and arthritis.  An assessment of 
arthralgia was noted.  He was noted to continue his 
complaints of ankle pain, without relief following injections 
when examiner later that month, in December 1994.  An 
evaluation of heel fissure, bilaterally, was indicated. 

In January 1995, the RO reviewed this evidence, and 
determined that a higher rating evaluation was not warranted 
for the service-connected disability. 

Private medical records, dated from September 1994 to 
February 1998, document intermittent treatment the appellant 
received.  These treatment reports show that the appellant 
was evaluated with arthritis, leg cramps, vein insufficiency, 
left knee pain, and leg edema.  An undated vascular 
examination report showed hemodynamically significant 
compromise to the lower extremity arterial vasculature 
bilaterally.  Studies of the lower extremity showed no 
evidence of deep vein thrombosis, or deep vein insufficiency.  

X-ray studies in conjunction with scheduled VA examination 
were conducted in October 1997.  Studies of the left knee 
revealed mild degenerative arthritis.  Studies of the left 
foot revealed soft tissue calcification adjacent to the left 
5th proximal phalanx, believed to be possibly tendinous in 
origin.  The diagnostic evaluation also showed vascular 
calcifications and heel spurs of the left foot. 

During VA examination, conducted in March 1998, the appellant 
reported a history of a fracture of the left lower extremity 
during service.  He reported that he experienced symptoms of 
cramping of the left leg.  The examiner noted that the 
appellant walked utilizing a cane.  He ambulated with a 
shuffling type gait.  There was normal contour and alignment 
of the ankle.  The examiner was unable to palpate dorsalis 
pedis or posterior tibial pulses.  Range of motion was 
evaluated as five degrees dorsiflexion, and 30 degrees 
plantar flexion. There was no tenderness detected on 
examination.  The examiner indicated that radiographs of the 
left foot and ankle showed what could be a healed fracture of 
the fibula and a nondisplaced fracture above the ankle 
mordis.  A diagnostic impression of healed fracture of the 
fibula was noted.  In his assessment, the examiner noted that 
this injury in itself would not cause functional impairment, 
or an inability to work in any capacity.  It was the 
examiner's impression that the appellant's limitations were 
the result of his age, and other conditions such as diabetes 
mellitus and impaired circulation.

In September 1998, the RO granted an increased evaluation 
from 0 percent to 10 percent for the service-connected left 
leg disability under Diagnostic Code 5271.  This decision was 
predicated upon a finding of limitation of motion of the left 
ankle.  

Thereafter, the RO reviewed additional evidence consisting of 
outpatient treatment reports and a VA medical examination 
report.  

The July 1998 VA medical examination report indicated that 
the appellant reported that he sustained an injury to the 
left ankle, which was casted during service.  On examination, 
the examiner noted that the appellant had a normal stance.  
The lower extremities showed range of motion measured as 40 
degrees of plantar flexion on the right side, and 30 degrees 
on the left side.  Dorsal extension was measured as 25 
degrees on the right side, and 20 degrees on the left side.  
Inversion was measured as 30 degrees on the right side, and 
10 degrees on the left side.  Eversion was evaluated as 20 
degrees on the right side, and 10 degrees on the left side.  
The examiner noted that there was pain with plantar flexion 
of the left ankle, and upon inversion and eversion.  Pain was 
noted at the limits of motion.  Active and passive motions 
were the same in the ankles and hindfeet.  There was 
tenderness to palpation below the ankle on the medial and 
lateral aspects.  There was no swelling or increased warmth 
associated with the left foot.  All toe motions were noted to 
be intact.  Muscle strength and sensation were intact 
throughout.  

X-ray studies of the left ankle were noted to show normal 
relationships of the bone at the ankle and subtalar joints.  
There were no bony abnormalities of the left ankle detected.  
It was the examiner's assessment that studies of the left 
ankle were essentially normal.  The diagnostic impression was 
left ankle and hindfoot stiffness from old ankle fracture.  

In his assessment, the examiner indicated that the evidence 
showed that the appellant sustained a fracture in the region 
of the ankle which required simple cast immobilization.  The 
examiner noted that the appellant reported subjective 
complaints of pain involving the mid foot, ankle, and 
subtalar areas.  He also reported tenderness over the 
anterior tibial tendon.  It was noted that examination 
revealed objective findings of slightly diminished flexion 
and extension in the left ankle, and definitely diminished 
inversion and eversion.  X-ray studies of the ankle did not 
show any significant abnormalities.  The examiner indicated 
that the appellant's residual problems with the left ankle 
caused the appellant to experience some difficulties with 
ambulation, with little residual difficulty objectively 
apparent in the left ankle.  It was noted that no treatment 
was recommended for this injury.  It was the examiner's 
opinion that there was no need for any additional surgical or 
major medical treatment.

Private medical records, dated from April 1996 to September 
1996, were also reviewed.  These treatment reports show that 
the appellant was seen in April 1996 for complaints of a 20 
year history of left foot pain.  He reported no acute trauma 
or change in symptoms.  It was noted that the appellant 
utilized Motrin without relief.  He reported pain in the heel 
and along the top of the foot.  Examination of the left foot 
showed the skin to be warm to the touch.  Pedal pulses were 
evaluated as 1+.  Evaluation showed pes planus of the foot.  
Neurovascular and sensory evaluation was intact.  There was 
some tenderness with palpation over the dorsum at 
approximately the third and fourth metatarsal area, and mid 
heel.  An assessment of chronic left foot pain, probably due 
to plantar fasciitis and possible bony abnormalities.  When 
evaluated in May 1996, the appellant reported no change in 
his symptoms of constant pain not relieved by Motrin.  He was 
evaluated with left foot pain, associated with stocking glove 
type of numbness, greater on the left side than the right 
side, to all modalities.  It was opined that this 
circumstance was highly suspected to be secondary to diabetic 
neuropathy.  During evaluation later that month, the 
appellant was assessed with left foot pain, probably post 
trauma, diabetes mellitus with neuropathy and fasciitis.  A 
September 1996 clinical report indicated that the appellant 
reported that he was doing well.  He reported decreased pain 
while on Elavil.  Examination showed decreased sensation 
involving both feet to all modalities.  X-ray studies of the 
left foot showed no acute changes.  The clinical impression 
was foot pain, post trauma with the diabetes mellitus foot 
neuropathy, responding to Elavil.  The appellant was 
continued on medication.  

By rating action, dated in May 1999, the RO continued the 
assigned 10 percent rating evaluation for the service-
connected left fibula condition.  This determination was 
predicated upon a finding that the range of motion of the 
left ankle was considerably moderately limited, and that the 
reported pain upon ambulation was adequately compensated by 
the assigned evaluation.  It was the RO's further 
determination that an extraschedular evaluation was not 
warranted.

During a June 1999 hearing, the appellant indicated that he 
experienced daily symptoms of cramping and pain associated 
with the left leg disorder.  He reported that he is unable to 
walk any distance due to his symptoms.  He also described 
constant pain in the ankle joint as well, and indicated that 
is unable to stand for extended periods.  The appellant noted 
that with use of his cane, he is able to stoop and return to 
a standing posture. 

In conjunction with this hearing, the appellant submitted 
additional evidence for consideration.  These private 
treatment reports, dated from April 1998 to April 1999, 
document intermittent treatment the appellant received.  A 
November 1998 clinical report noted that the appellant 
complained of numbness involving the plantar and dorsal 
aspects of the left foot.  Examination showed the ankle to be 
tender laterally.  There was a slight decrease in sensation 
to touch along the dorsum of the foot.  An assessment of left 
wrist and ankle pain due to old fracture was indicated.  The 
appellant was also evaluated with neuropathy of the left 
foot.  The appellant was evaluated in February 1999 with 
arthritis, and leg cramps, and multiple pain in the left 
wrist and ankle. The clinical reports noted that the 
appellant was treated with physical therapy of the left wrist 
and ankle during 1998 and 1999.  The remainder of these 
treatment records were duplicative of medical records 
previously submitted.


Analysis

The appellant's residuals of a left ankle injury are 
currently rated under Diagnostic Code 5271 for limitation of 
motion of the ankle.  Under this code, a 10 percent 
evaluation is warranted for moderate limitation of ankle 
motion, and a 20 percent evaluation is warranted for marked 
limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1998).

Normal ankle dorsiflexion ranges from 0 to 20 degrees, and 
that normal plantar flexion ranges from 0 to 45 degrees.  
38 C.F.R. Part 4, Plate II.

The appellant's residuals of a left ankle injury may also be 
rated under Diagnostic Codes 5262 and 5270.  Under Diagnostic 
Code 5262, an impairment of the tibia and fibula, manifested 
by malunion, with slight knee or ankle disability warrants a 
10 percent rating.  A moderate knee or ankle disability 
warrants a 20 percent rating, and a marked knee or ankle 
disability warrants a 30 percent evaluation.  A 40 percent 
evaluation is warranted for nonunion of the tibia and fibula 
when there is loose motion requiring a brace.  38 C.F.R. § 
4.71a, Diagnostic Code 5262 (1998).

Diagnostic Code 5270 provides a 20 percent evaluation for 
ankylosis of the ankle in plantar flexion at less than 30 
degrees.  A 30 percent evaluation is warranted for ankylosis 
in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (1998).

The Court has held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In this case, the evidence demonstrates that the appellant 
sustained a fracture of the lower one-third of the oblique 
fibula.  The record discloses that the appellant complained 
of subjective complaints of an aching sensation involving the 
ankle and foot, with pain on movement.  X-ray studies of the 
left extremity were significant for evidence of degenerative 
process.  However, physical examination was unremarkable for 
any objective findings relative to the left lower extremity.   
During VA examination in March 1998, clinical findings were 
significant for  decreased range of motion of the left ankle.  
VA examiner indicated that there was no evidence of 
functional impairment attributable to the service-connected 
left leg disability.  Rather, the appellant's limitations 
were attributed to his age and other physical disability, 
identified as diabetes mellitus and circulatory problems.  In 
that regard, it was noted that the clinical record documented 
findings of neuropathy secondary to the diabetes mellitus, in 
addition to decreased sensation due to venous insufficiency.  
Relative to the left leg condition, outpatient treatment 
reports disclose intermittent treatment for continued 
complaints of pain and cramping of the appellant's left leg.  
More recent VA examination, in July 1998, was significant for 
findings of limitation of motion of the left ankle.  
Specifically, the appellant demonstrated a 15 degree loss of 
plantar flexion, with pain on motion.   There was some 
improvement on dorsal motion of the ankle, when compared to 
the March 1998 examination.  Specifically, dorsiflexion of 
the ankle was evaluated as five degrees on VA examination in 
March 1998, but was within normal limits during examination 
in July 1998, evaluated as 20 degrees.  While radiographs of 
the ankle conducted during this period revealed some 
degenerative process involving the left ankle and foot, there 
was essentially no significant abnormalities of the ankle.  
It was noted that there was little residual difficulty 
objectively demonstrated on diagnostic studies of the ankle.  
Further, outpatient treatment reports indicate that the 
appellant was noted to be doing well since placed on Elavil.   
 
Thus, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
appellant's residuals of a left ankle injury.   An evaluation 
in excess of 10 percent under Diagnostic Code 5271 would, of 
necessity, require the evidence to show that the appellant's 
left ankle has marked limitation of motion.  As indicated, 
this is not demonstrated by the evidence of record.  In that 
regard, the most recent VA examination report shows that the 
range of motion was evaluated as 20 degrees dorsiflexion, 30 
degrees plantar flexion, with inversion and eversion each 
evaluated to 10 degrees.  While such findings are 
demonstrative of decreased mobility of the left ankle, the 
extent of such limitation in motion has not been determined 
to be clinically indicative of marked limitation of motion.  
Therefore, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5271.

The Board further finds that an evaluation in excess of 10 
percent is not warranted for the residuals of the appellant's 
left ankle injury under Diagnostic Code 5262.  An increased 
evaluation under this code provision requires the evidence 
show nonunion or malunion of the tibia and fibula.  In this 
case, no medical evidence of nonunion or malunion of the left 
fibula has been shown.  Moreover, radiographs of the left 
ankle reveal normal relationships of the bone at the ankle 
and subtalar joints.  As such, an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5262.

The Board further notes that a higher evaluation is not 
warranted under Diagnostic Code 5270.  Pursuant to this code, 
a showing ankylosis is required.  However, the evidence in 
this case does not reveal ankylosis of the ankle.  Further, 
there have been no reports or clinical findings that he has 
bony fixation (ankylosis) relative to the left ankle.  Thus, 
an evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5270.

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45.  As aptly noted by the record, 
there was a loss of 30 degrees dorsiflexion.  On the most 
recent examination in 1998, there was a 15 degree loss of 
plantar flexion, with dorsiflexion noted to be within normal 
limits.  While the examination was significant for complaints 
of pain on motion, it also indicated that the appellant takes 
medication for relief of his pain with good results.  
Moreover, as established by the most recent VA examination 
report, the examiner commented that there was little residual 
impairment shown by the objective clinical findings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1996); 38 C.F.R. §§ 4.40, 
4.45.  Therefore, while the appellant's complaints of pain 
have been acknowledged, the evidence demonstrates that this 
pain with limitation of motion is adequately rated under 
Diagnostic Code 5271.  Accordingly, an increased rating in 
excess of 10 percent is not warranted.

Finally, The Board has further given due consideration to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). However, the Board finds that the evidence 
discussed above does not suggest that the appellant's 
disability of the left lower extremity presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, there is no evidence 
indicating that the residuals of the appellant's left leg 
injury have interfered with his ability to maintain 
employment, or that he has been hospitalized for treatment of 
this disability.  Indeed, medical opinion has attributed the 
appellant's limitations to symptomatology related to his 
other physical disabilities  more so than his service-
connected left leg disorder.  The Board finds that the 
criteria for submission for an extra-schedular rating are not 
met in this instance, and that the impairment resulting from 
residuals of the appellant's left leg injury is adequately 
compensated by the assigned 10 percent rating.


ORDER

An increased evaluation for residuals of a fracture of the 
left fibula is denied.


REMAND

In reviewing the record, the Board notes that in November 
1993, the appellant filed a claim for service connection for 
residuals of an injury to the left wrist and hand, allegedly 
resulting from a gunshot wound during his period of service.  
By rating action, dated in January 1994, the RO denied 
service connection for the claimed residuals of a gunshot 
wound of the left wrist.  This determination was predicated 
upon the RO's finding that the evidence did not verify the 
reported period of guerilla service.  The appellant was 
notified of this adverse determination by letter dated in 
February 1994.  The record reflects that he did not appeal 
this decision.  Ashford v. Brown, 10 Vet. App. 120, 123 
(1997). 

In April 1998, the appellant sought to reopen his claim for 
service connection for the left wrist and hand disability.  
In a September 1998 rating decision, the RO denied the claim 
for service connection for residuals of an injury to the left 
hand and wrist, finding that new and material evidence 
relevant to this issue had not been submitted.  In the 
context of this decision, the appellant was advised that the 
claimed disability was reported as having predated the 
appellant's service dates.  It was further noted that the 
claimed was initially denied as the service medical records 
were negative for any complaints or diagnosis relative to the 
claimed disorder of the left hand and wrist.  The appellant 
filed a notice of disagreement relative to this determination 
in November 1998.  He also filed VA Form 9 relative to this 
issue.  The RO, however, noted that the appellant had 
prematurely filed the latter correspondence.  A statement of 
the case was issued in January 1999, which addressed the 
issue of entitlement to service connection for injury to the 
left hand and wrist.  This statement of the case set forth 
the law and regulations applicable to review of claims for 
service connection with particular attention to the 
requirements for submission of a well grounded claim.  The 
Board notes that the procedural posture with respect to this 
issue, however, required the RO to advise the appellant of 
the law and regulations applicable to requests to reopen 
previously denied claims on the basis of the submission of 
new and material evidence. 

The remedy for such an occurrence is to remand this matter to 
the RO for appropriate procedural compliance, specifically 
the issuance of a statement of the case in accordance with 
the provisions of 38 U.S.C.A. § 7105 and 38 C.F.R.  
§§ 19.29, 19.30, 20.302.  See Fenderson v. Brown, 12 Vet. 
App. 119, 132 (1999) (citing Holland v. Gober, 10 Vet. App. 
433, 436 (1997) (per curiam order) (vacating BVA decision and 
remanding matter when the VA failed to issue statement of 
case after claimant submitted timely notice of disagreement). 

Accordingly, this matter REMANDED to the RO for the following 
development:

The RO should issue a statement of the case 
to the appellant on the issue of whether new 
and material evidence has been presented 
sufficient to reopen a claim for service 
connection for injury to the left wrist and 
hand.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to accord due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition of this case.  No action is required of 
the appellant until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals







